DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 2 and 6-9Kuehnle et al. US PG-Pub (US 20200349371 A1) in view of Reymann et al. (US 20190061619 A1).
Regarding Claim 1, Kuehnle teaches a riding manner evaluation apparatus (¶[0079], FIG. 4 is a block diagram that illustrates a driver behavior monitoring computer system 400 suitable for executing embodiments of one or more software systems or modules that perform the driver behavior monitoring and reporting analyses according to the subject application.) comprising: a memory (Fig. 4, a main memory, such as random access memory (RAM) 406); and a processor (Fig.4, Processor (404)) programmed to:detect an appearance of a first predetermined object indicating possibility of inappropriate behavior (¶[0126], FIG. 9a shows a further method 950 for detecting if any unauthorized passengers are present in the vehicle, how many passengers are present in the vehicle, and the identities of any detected passengers present in the vehicle. The examiner interprets If the driver facing camera detects an unauthorized passenger present then the behavior is considered inappropriate.) and a disappearance of a second predetermined object indicating possibility of exceptional behavior by a passenger riding in a vehicle, from a video of an interior compartment (Fig. 10, ¶[0136], If the driver's seatbelt is properly worn, the method 1000 in step 1020 stores an “ON” identification or “ON” seatbelt status data. The “ON” identification or “ON” seatbelt status data may be stored together with the image of the cabin collected at step 1014 as maybe necessary and/or desired. On the other hand, if the driver's seatbelt is not properly worn, the method 1000 in step 1030 stores the an “OFF” identification or “OFF” seatbelt status data. Similar to the “ON” identification above, the “OFF” identification or “OFF” seatbelt status data may be stored together with the image of the cabin collected at step 1014 as may be necessary and/or desired. The examiner interprets that once the passenger is wearing a seatbelt the disappearance of the “OFF” identification of the seatbelt will now switch to the “ON” identification which means the passenger’s behavior is acceptable.) collect in the memory, whenever the appearance or disappearance is detected, the video in a predetermined interval including a time when the appearance(¶[0129] Vehicle status information is collected and stored at step 964 and a passenger detection status report is then in step 966 stored and/or sent to a central database. This report contains one or more of how many people are present in the vehicle, their identities (with the unknown John or Jane Doe state also possible). The examiner interprets that if the appearance of an unauthorized passenger occurs then it will be collected and stored in memory and sent to the server.) or disappearance is detected (Fig 10, ¶[0137], Further in the method 1000 of the embodiment, one or more of the “ON” identification or “ON” seatbelt status data, the “OFF” identification or “OFF” seatbelt status data, and/or the image of the cabin collected at step 1014 is stored locally in the memory of the system at the vehicle or is transmitted in step 1040 to a central fleet management system. The examiner interprets the seatbelt being on an “ON” state as the disappearance of inappropriate behavior and as seen in Fig. 10, the monitoring behavior system will store the time once the seatbelt is on and off and will store it into memory and can selectively transmit the data into the server. ); and evaluate riding manners of the passenger based on both the appearance and disappearance (¶[0113], In the first set of steps 820 indirectly monitoring the driver behavior, vehicle cabin image data is collected and then analyzed at step 822. In the embodiment, the vehicle cabin image data is representative of the image 700 (FIG. 7) obtained from the driver facing camera 345 during operation of the vehicle. Thereafter, one or more action(s) are taken in step 824 based on the collected and analyzed cabin image data. In the embodiments described, the indirect driver behavior monitoring does not rely on finding the location, position or pose of the driver's head in the image, but rather infers the driver's behavior from portions the image relating to components of the vehicle being used by the driver, preferably being used in accordance with a good driver behavior such as for example a proper wearing of seatbelts. As seen in Fig 8, it shows a method on how to monitor driving behavior based on the vehicle cable image obtained and action will be taken if there is indication of bad behavior such as having an unauthorized passenger and good behavior is considered if a passenger is wearing a seatbelt).
They do not explicitly teach monitoring the passenger under automatic driving control
Reymann teaches monitoring the passenger under automatic driving control (Fig. 1, ¶[0027],In some embodiments, autonomous vehicle 100 may include an interior camera system 114. Interior camera system 114 may be mounted within the passenger cabin of the autonomous vehicle 100 and may be designed to monitor any passengers within the autonomous vehicle 100.);
Thus, it would have been obvious at the time of filing to one of ordinary skill in to add the teaching of Reymann to Kuehnle such that the behavior monitoring system can also monitor passengers in autonomous vehicles. One would have been motivated to perform this combination due to the fact monitoring passenger behavior while in an autonomous vehicle provides passenger safety (Reymann, ¶[0016]).
Regarding Claim 2, the combination of Kuehnle and Reymann teaches the riding manner evaluation apparatus according to claim 1, 
Kuehnle does not explicitly teach wherein the processor is programmed to: determine whether or not the passenger has behaved inappropriately based on the video stored in the memory, and . 
Reymann teaches wherein the processor is programmed to: determine whether or not the passenger has behaved inappropriately based on the video stored in the memory, and  (Fig. 4, ¶[0053], The passenger's face data can be passed to the persistent fare evader recognition server (438), which can then compare the facial data to a massive database of previous offenders to see whether they are a repeat offender. At a configurable threshold of offences the persistent fare evader recognition server (438) will generate a case file and send it to a remote wireless device of transport police (460) for enforcement. The case file may include a type of behavior detected, a time of the behavior, a location of the behavior (and possibly a destination of the vehicle on which the behavior was detected), identification information associated with the passenger (such as a name, photograph, video clip of the behavior, address of the passenger, and/or other data).
It would have been obvious at the time of filing to one of ordinary skill in to add the teaching of Reymann to Kuehnle such that the behavior monitoring system can also determine the amount of times the passenger has behaved inappropriately. One would have been motivated to perform this combination due to the fact by tracking the amount of times a passenger has behaved inappropriately it allows law enforcement to develop enough evidence to pursue the individual. (Reymann, ¶[0053])
Regarding Claim 6, the combination of Kuehnle and Reymann teaches the riding manner evaluation apparatus according to claim 1, 
Kuehnle does not explicitly teach wherein the riding manner evaluation apparatus is configured as a server that receives the video through a network.
Reymann further teaches wherein the riding manner evaluation apparatus is configured as a server that receives the video through a network(¶ [0020] Autonomous vehicle (100) may also include a communications module (106). Communications module (106) may be configured to communicate with external devices, such as a remote control system and/or external security device, using one or more wireless communications protocols. For example, cellular signals such as 3G, 4G, LTE, and/or other cellular data networks may be used in conjunction with communications module (106). ¶ [0027], in some embodiments, autonomous vehicle (100) may include an interior camera system (114). Interior camera system (114) may be mounted within the passenger cabin of the autonomous vehicle (100) and may be designed to monitor any passengers within the autonomous vehicle (100). As seen in ¶[0027], The interior camera system will monitor the passenger and is capable of sending video to the server through the communications module of the system.).
It would have been obvious at the time of filing to one of ordinary skill in to add the teaching of Reymann to Kuehnle such that the behavior monitoring system can also be configured as a server and receives video through a network. One would have been motivated to perform this combination due to the fact that by sending and receiving information from the server it allows security personnel to intercept the vehicle if inappropriate behavior occurs. (Reymann, ¶[0060])
Regarding Claim 7, the combination of Kuehnle and Reymann teaches the riding manner evaluation apparatus according to claim 1, where Kuehnle further teaches wherein the riding manner evaluation apparatus is configured as a vehicle-mounted device that is installed in the vehicle(Fig. 2, shows the behavior monitoring system (400) installed inside the vehicle)  together with the imaging device (¶[0097] The driver facing camera 345 of the example embodiment is, preferably, a driver facing video camera 510 disposed as shown in FIG. 5a at the upper top of the windshield 512 of the associated vehicle).
Regarding Claim 8, Kuehnle teaches a riding manner evaluation system (¶[0079], FIG. 4 is a block diagram that illustrates a driver behavior monitoring computer system 400 suitable for executing embodiments of one or more software systems or modules that perform the driver behavior monitoring and reporting analyses according to the subject application.) comprising: a server and -3-Application No. 16/528,933a vehicle-mounted device communicatively connected to the server through a network (¶[0086] The driver behavior monitoring computer system 400 can send messages and receive data, including program code, through the network(s), network link 420 and communication interface 418. In the Internet-connected example embodiment, the driver behavior monitoring computer system 400 is operatively connected with a plurality of external public, private, governmental or commercial servers), the vehicle-mounted device being configured to: detect an appearance of a first predetermined object indicating the possibility of inappropriate behavior (¶[0126], FIG. 9a shows a further method 950 for detecting if any unauthorized passengers are present in the vehicle, how many passengers are present in the vehicle, and the identities of any detected passengers present in the vehicle. The examiner interprets If the driver facing camera detects an unauthorized passenger present then the behavior is considered inappropriate.) and a disappearance of a second predetermined object indicating possibility of exceptional behavior by a passenger riding in a vehicle, from a video of an interior compartment of the vehicle captured by an imaging device in vehicle. (Fig. 10, ¶[0136], If the driver's seatbelt is properly worn, the method 1000 in step 1020 stores an “ON” identification or “ON” seatbelt status data. The “ON” identification or “ON” seatbelt status data may be stored together with the image of the cabin collected at step 1014 as maybe necessary and/or desired. On the other hand, if the driver's seatbelt is not properly worn, the method 1000 in step 1030 stores the an “OFF” identification or “OFF” seatbelt status data. Similar to the “ON” identification above, the “OFF” identification or “OFF” seatbelt status data may be stored together with the image of the cabin collected at step 1014 as may be necessary and/or desired. The examiner interprets that once the passenger is wearing a seatbelt the disappearance of the “OFF” identification of the seatbelt will now switch to the “ON” identification which means the passenger’s behavior is acceptable.)and send to the server, when the appearance or disappearance is detected, the video in a predetermined interval including a time when the appearance(¶[0129] Vehicle status information is collected and stored at step 964 and a passenger detection status report is then in step 966 stored and/or sent to a central database. This report contains one or more of how many people are present in the vehicle, their identities (with the unknown John or Jane Doe state also possible). The examiner interprets that if the appearance of an unauthorized passenger occurs then it will be collected and stored the data obtained by the driver facing camera in memory and sent to the server.) or disappearance is detected wherein the server is configured to evaluate riding manners of the passenger based on the video received from the vehicle-mounted device  (Fig 10, ¶[0137], Further in the method 1000 of the embodiment, one or more of the “ON” identification or “ON” seatbelt status data, the “OFF” identification or “OFF” seatbelt status data, and/or the image of the cabin collected at step 1014 is stored locally in the memory of the system at the vehicle or is transmitted in step 1040 to a central fleet management system. The examiner interprets the seatbelt being on an “ON” state as the disappearance of inappropriate behavior and as seen in Fig. 10, the monitoring behavior system will store the time once the seatbelt is on and off and will store it into memory and can selectively transmit the video data into the server.);
They do not explicitly teach monitoring the passenger under automatic driving control.
Reymann teaches monitoring the passenger under automatic driving control (Fig. 1, ¶[0027],In some embodiments, autonomous vehicle 100 may include an interior camera system 114. Interior camera system 114 may be mounted within the passenger cabin of the autonomous vehicle 100 and may be designed to monitor any passengers within the autonomous vehicle 100.);
Thus, it would have been obvious at the time of filing to one of ordinary skill in to add the teaching of Reymann to Kuehnle such that the behavior monitoring system can also monitor passengers in autonomous vehicles. One would have been motivated to perform this combination due to the fact monitoring passenger behavior while in an autonomous vehicle provides passenger safety (Reymann, ¶[0016]).
Regarding Claim 9, Kuehnle teaches a riding manner evaluation method (Fig. 10) comprising: detecting an appearance of a first predetermined object indicating possibility of inappropriate behavior (¶[0126], FIG. 9a shows a further method 950 for detecting if any unauthorized passengers are present in the vehicle, how many passengers are present in the vehicle, and the identities of any detected passengers present in the vehicle. The examiner interprets If the driver facing camera detects an unauthorized passenger present then the behavior is considered inappropriate.) and a disappearance of a second predetermined object indicating possibility of exceptional behavior by a passenger riding in a vehicle, from a video of an interior compartment of the vehicle captured by an imaging device in the vehicle (Fig. 10, ¶[0136], If the driver's seatbelt is properly worn, the method 1000 in step 1020 stores an “ON” identification or “ON” seatbelt status data. The “ON” identification or “ON” seatbelt status data may be stored together with the image of the cabin collected at step 1014 as maybe necessary and/or desired. On the other hand, if the driver's seatbelt is not properly worn, the method 1000 in step 1030 stores the an “OFF” identification or “OFF” seatbelt status data. Similar to the “ON” identification above, the “OFF” identification or “OFF” seatbelt status data may be stored together with the image of the cabin collected at step 1014 as may be necessary and/or desired. The examiner interprets that once the passenger is wearing a seatbelt the disappearance of the “OFF” identification of the seatbelt will now switch to the “ON” identification which means the passenger’s behavior is acceptable.)
storing in a memory, whenever the appearance or disappearance is detected, the video in a predetermined interval including a time when the appearance(¶[0129] Vehicle status information is collected and stored at step 964 and a passenger detection status report is then in step 966 stored and/or sent to a central database. This report contains one or more of how many people are present in the vehicle, their identities (with the unknown John or Jane Doe state also possible). The examiner interprets that if the appearance of an unauthorized passenger occurs then it will be collected and stored in memory and sent to the server.)  or disappearance is detected (Fig 10, ¶[0137], Further in the method 1000 of the embodiment, one or more of the “ON” identification or “ON” seatbelt status data, the “OFF” identification or “OFF” seatbelt status data, and/or the image of the cabin collected at step 1014 is stored locally in the memory of the system at the vehicle or is transmitted in step 1040 to a central fleet management system. The examiner interprets the seatbelt being on an “ON” state as the disappearance of inappropriate behavior and as seen in Fig. 10, the monitoring behavior system will store the time once the seatbelt is on and off and will store it into memory and can selectively transmit the data into the server. ); and evaluating riding manners of the passenger based on both the appearance and disappearance (¶[0113], In the first set of steps 820 indirectly monitoring the driver behavior, vehicle cabin image data is collected and then analyzed at step 822. In the embodiment, the vehicle cabin image data is representative of the image 700 (FIG. 7) obtained from the driver facing camera 345 during operation of the vehicle. Thereafter, one or more action(s) are taken in step 824 based on the collected and analyzed cabin image data. In the embodiments described, the indirect driver behavior monitoring does not rely on finding the location, position or pose of the driver's head in the image, but rather infers the driver's behavior from portions the image relating to components of the vehicle being used by the driver, preferably being used in accordance with a good driver behavior such as for example a proper wearing of seatbelts. As seen in Fig 8, it shows a method on how to monitor driving behavior based on the vehicle cable image obtained and action will be taken if there is indication of bad behavior such as having an unauthorized passenger and good behavior is considered if a passenger is wearing a seatbelt).
They don’t explicitly teach monitoring the passenger under automatic driving control
Reymann teaches monitoring the passenger under automatic driving control (Fig. 1, ¶[0027],In some embodiments, autonomous vehicle 100 may include an interior camera system 114. Interior camera system 114 may be mounted within the passenger cabin of the autonomous vehicle 100 and may be designed to monitor any passengers within the autonomous vehicle 100.);
Thus, it would have been obvious at the time of filing to one of ordinary skill in to add the teaching of Reymann to Kuehnle such that the behavior monitoring method can also incorporate monitor passengers in autonomous vehicles. One would have been motivated to perform this combination due to the fact monitoring passenger behavior while in an autonomous vehicle provides passenger safety (Reymann, ¶[0016]).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuehnle et al. US PG-Pub (US 20200349371 A1) in view of Reymann et al. (US 20190061619 A1) in view of Reymann et al US PG-Pub (2019/0061619 A1) in further view of Wilson et al US PG-Pub (US 20190359220 A1).
Regarding Claim 3, while the combination of Kuehnle and Reymann teaches the riding manner evaluation apparatus according to claim 1, they do not explicitly teach wherein the processor is programmed to: detect a change in shape or color of a predetermined fixture in the vehicle, or a reduction in distance between the passenger and another passenger to a predetermined threshold value or less and -2-Application No. 16/528,933evaluate the riding manners of the passenger based on the change in shape or color and the reduction in distance.
Wilson teaches wherein the processor is programmed to: detect a change in shape or color of a predetermined fixture in the vehicle, or a reduction in distance between the passenger and another passenger to a predetermined threshold value or less (¶[0053] Cameras within the autonomous automotive vehicle can also be used to improve the awareness of medical issues of the passenger. For instance, cameras and associated data analysis software can view and detect changes in the appearance of the passenger such as, but not limited to: swelling of body parts; dilated pupils; facial color changes; sweating; changes over time of the reflectiveness of the passenger's face due to sweating; gestures such as hands to the throat or flailing arms; holding his head; clutching his chest; constantly rubbing his face; and appearing to be collapsed or unconscious. The monitoring system of the invention can detect if the passenger has a facial color change or any change in appearance to determine if there is a medical emergency.); and -2-Application No. 16/528,933evaluate the riding manners of the passenger based on the change in shape or color and the reduction in distance (¶[0054] Step 308 analyzes the data gathering from the monitoring step 304 to determine whether the passenger of the autonomous automotive vehicle is potentially experiencing a medical emergency situation. If no medical emergency is detected, then the process continues back to step 304 for continued monitoring. If a possible medical emergency is detected in step 308 then the method moves to step 312 where an Emergency Medical Service is contacted and alerted of the situation, including being provided with the data gathered from all the sensors that are monitoring the passenger's health)
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Wilson to Kuehnle and Reymann such that the processor can detect changes in shape or color of an object in the vehicle. One skilled in the art would have been motivated to modify Kuehnle and Reymann in this manner in order to monitor the safety of the passenger and assist in dispatching help in an emergency medical situation. (Wilson, ¶[0002]).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuehnle et al. US PG-Pub (US 20200349371 A1) in view of Reymann et al. (US 20190061619 A1) and in further view of Prakah-Asante US PG-Pub (2018/0281806 A1).
Regarding Claim 4, while the combination Kuehnle and Reymann teaches the riding manner evaluation apparatus according to claim 1, they do not explicitly teach wherein the vehicle includes a sound collection device, the processor is programmed to: detect whether an average value of a sound level in a predetermined time has exceeded a predetermined threshold value; and, evaluate the riding manners of the passenger based on the average value of the sound level.
Prakah-Asante teaches wherein the vehicle includes a sound collection device (Fig. 1, ¶[0013] The interior microphone 12 is disposed within an interior passenger compartment of a vehicle for capturing conversational sounds therein);the processor is programmed to: detect whether an average value of a sound level in a predetermined time has exceeded a predetermined threshold value and evaluate the riding manners of the passenger based on the average value of the sound level. (Fig. 1, ¶[0014] The IOTA (14) includes a processor that determines whether a driver and other occupants are engaged in loud-spirited conversations. The IOTA (14) computes conversation sound energy levels which are specific characteristic noise levels within the interior passenger compartment of a vehicle based on the captured sound data and determines when the sound levels exceed a respective threshold such that conditions are flagged for adaptively modifying vehicle driver assistance systems (20) to assist the driver to maintain focus on the road of travel).; 
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Prakah-Asante to Kuehnle and Reymann such that the vehicle includes a sound collection device to evaluate the passengers’ behavior based on the noise in the car. One skilled in the art would have been motivated to modify Kuehnle and Reymann in this manner in order to ensure the occupants in a vehicle are focused and aware while in a vehicle. (Prakah-Asante, ¶[0004])
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuehnle et al. US PG-Pub (US 20200349371 A1) in view of Reymann et al. (US 20190061619 A1) and in further view of Myers et al. US PG-Pub(US 20180074494 A1).
Regarding Claim 5, while the combination of Kuehnle and Reymann teaches the riding manner evaluation apparatus according to claim 1, they do not explicitly teach wherein the vehicle includes an odor sensor, the processor is programmed to: detect whether an odor measurement value has exceeded a predetermined threshold value; and evaluate the riding manners of the passenger based on the odor measurement value.
Myers teaches wherein the vehicle includes an odor sensor (Fig. 2, 220); 
the processor is programmed to: detect whether an odor measurement value has exceeded a predetermined threshold value and evaluate the riding manners of the passenger based on the odor measurement value(¶[0028] A passenger analysis module 214 analyzes passenger activities and behavior to identify impaired passengers, such as passengers who are impaired due to alcohol, drugs, or other health conditions. Passenger analysis module 214 can determine impaired passengers based on, for example, physical body movements, slurred speech, and the like. Additionally, passenger analysis module 214 may receive information from a blood alcohol sensor 218 and an odor sensor 220 which helps determine whether the passenger is impaired. For example, blood alcohol sensor 218 may determine the passenger's blood alcohol level using a breath sensor or other sensing mechanism. The odor sensor can help determine if the passenger is impaired and the blood alcohol sensor will determine if the blood alcohol level is higher than legal limit then the passenger is considered impaired which inappropriate behavior ).
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Myers to Kuehnle and Reymann such that the vehicle includes odor sensor to evaluate the safety of interior state of the vehicle. One skilled in the art would have been motivated to modify Kuehnle and Reymann in this manner in order to detect the possibility of the passenger being impaired and minimize the likelihood of the passenger getting sick in the vehicle. (Myers, ¶[0028])
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAN D HOANG whose telephone number is (571)272-4344.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire X. Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAN HOANG/               Examiner, Art Unit 2663                                                                                                                                                                                         
/CLAIRE X WANG/               Supervisory Patent Examiner, Art Unit 2663